Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 05/07/2021 ("05-07-21 OA"), the Applicant (i) rewrote the previously-indicated allowable claim 7 to include the limitations of the base claim 1 and the intervening claim 6, (ii) rewrote the previously-indicated allowable claim 11 to include the limitations of the base claim 1 and the intervening claim 10, and amended claims 12, 13, 17 and 20 on 08/06/2021 ("08-06-21 Response").
The Applicant substantively amended independent claim 1, which changed the scope of claim 1 and the scope of its dependent claims in the 08-06-21 Response. 
Currently, claims 1-20 are pending.

Response to Arguments
Applicant's amendments to claim 20 have overcome the objection to claim 20 set forth on page 3 under line item number 1 of the 05-07-21 OA.
Applicant's amendments to the independent claim 1 have overcome the prior-art rejections base on Han set forth starting on page 3 under line item number 2 of the 05-07-21 OA.
Applicant's amendments to the independent claim 1 have overcome the prior-art rejections base on Lee set forth starting on page 6 under line item number 3 of the 05-07-21 OA.
Substantive-amendments to the independent claim 1 required further consideration and updated search. New grounds of rejection are provided below.

Specification
Specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE HAVING FLEXIBLE SUPPORT MEMBER HAVING OPENINGS

A. Prior-art rejections based on Yun
Claim Rejections - 35 USC § 1021 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 6, 8-10, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by previously-cited Yun (Pub. No. US 2018/0192527 A1 to Yun et al.).
Fig. 4, 5 and 3 of Yun have been provided to support the rejections below:

    PNG
    media_image1.png
    436
    443
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    356
    662
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    456
    667
    media_image3.png
    Greyscale


Regarding independent claim 1, Yun teaches a display device (see Figs. 4, 5 and 3 above; see also Fig. 1)
a display panel 100 having a foldable area F/A (para [0031] - "The foldable display device according to the present invention includes a display panel 100 including at least one foldable folding part F/A and at least two non-folding parts N/F, which are the remaining regions excluding the foldable folding part F/A..."); 
a support member 201 (para [0044] - "In this specification, one of the middle frames 200 that contacts the lower surface of the display panel 100 is defined as a main frame 201..."; para [0045] - "The main frame 201 includes a first frame folding part 2010a and first flat parts 2110a. The first frame folding part 2010a is located so as to correspond to the folding part F/A of the display panel 100...") disposed on a bottom surface of the display panel 100 and having a first width (a lateral width of the main frame 201) along a longitudinal direction thereof (length direction), the support member 
an elastic member 2024a (para [0076] - "a first support layer 2024a") disposed on a bottom surface of the support member 201, having a second width (a lateral width of the first support layer 2024; see Fig. 3) less than the first width (the lateral width of the main frame 201; see Fig. 3), and overlapping the openings 2012a in the foldable area (see Fig. 3).
Regarding claim 2, Yun teaches the display panel 100 that further includes a display area (para [0034] - "The display panel 100, which is flexible, displays images."); and
a portion of the display area is defined in the foldable area F/A (see Fig. 3).
Regarding claim 6, Yun teaches a first step difference compensation member 113 (para [0085] - "the third adhesive layer 113") disposed at a first portion on the bottom surface of the support member 201; and
a second step difference compensation member 112 (para [0079] - "The third adhesive layer 112 is located at the region that overlaps the second plate 2111b.") disposed at a second portion on the bottom surface of the support member 201. 
Regarding claim 8, Yun teaches a first adhesive member 113 (para [0085] - "the third adhesive layer 113") disposed between the support member 201 and the elastic member 2024a.
Regarding claim 9, Yun teaches the first adhesive member 113 that physically contacts the support member 201 and the elastic member 2024a. A limitation of "to cover the openings" is a statement of intended use that may not structurally distinguish the claimed display device over that of Yun. The first adhesive member 113 is 
Regarding claim 10, Yun teaches a shock absorbing member 111 (para [0071] - "the first adhesive layer 111") disposed between the support member 201 and the display panel 100. 
Regarding claim 14, Yun teaches a first metal member 2111d (para [0060] - "the fourth plate 2111d"; para [0042] - "Each of the plates 2111a to 2111f is made of a material that exhibits high rigidity, such as metal...") disposed at a first portion on a bottom surface of the elastic member 2024a; and
a second metal member 2111c (para [0058] - "the third plate 2111c") disposed at a second portion on the bottom surface of the elastic member 2024a while being spaced apart from the first metal member 2111d. 
Regarding claim 15, Yun teaches each of the first and second portions overlaps the foldable area F/A (see Fig. 3). 
Regarding claim 17, Yun teaches a first step difference compensation member 113 (para [0085] - "the third adhesive layer 113") disposed at a first portion on a bottom surface of the support member 201; and a second step difference compensation member 112 (para [0079] - "The third adhesive layer 112 is located at the region that overlaps the second plate 2111b.") disposed at a second portion on a bottom surface of the support member 201. 
Regarding claim 19, Yun teaches the elastic member 2024a that is configured to extend to cover the openings 2012a of the support member 201 in the foldable area F/A when the display panel is fold (see Figs. 3-5).
Regarding claim 20, Yun teaches at least one of the openings 2021a comprises an empty space. 

B. Prior-art rejections based on Jia
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2020/0152096 A1 to Jia ("Jia").
	Fig. 3 of Jia has been annotated and Fig. 1 has been provided to support the rejections below:
[AltContent: textbox (w1)][AltContent: textbox (w2)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    316
    515
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    276
    492
    media_image5.png
    Greyscale


Regarding independent claim 1, Jia teaches a display device 10 (see Fig. 3 as annotated above; see also Fig. 1 in a bent or flexed state.)
a display panel 100 having a foldable area 120 (para [0041] - "The display panel 10 includes a flexible display 100 and a support film 200. The flexible display 100 has a display area 110, a folding area 120 and an extension area 130. Two ends of the folding 
a support member 200 disposed on a bottom surface of the display panel 100 and having a first width along a longitudinal direction thereof (length direction), the support member 200 including a plurality of openings 231 (para [0051] - "Referring to FIG. 1, a plurality of grooves 231 are spaced apart and provided at a side of the bending area 230, which is away from the folding area 120. Since the bended support film 200 can generate the bending stresses in the bending area 230, deformation stresses in the bending area 230 can be reduced via the grooves 231, further improving the service life of the support film 200.") formed in the foldable area 120; and
an elastic member 232 (para [0055] - "The surface of the bending area 230, which is away from the folding area 120, is provided with a reflective coating 232...By providing the reflective coating 232 on the surface of the bending area 230, which is away from the folding area 120, the curing degree of the bending area 230 caused by the light radiation may be weakened, thereby ensuring that the bending area 230 has a certain flexibility. The reflective coating 232 is a reflective varnish coating.") disposed on a bottom surface of the support member 200, having a second width w2 (see Fig. 3 as annotated above) less than the first width w1, and overlapping the openings 231 in the foldable area 120 (see Figs. 3 and 1).
Regarding claim 2, Jia teaches the display panel 100 that further includes a display area 110; and
a portion of the display area 110 is defined as the foldable area 120.
Regarding claim 19, Jia teaches the elastic member 232 that is configured to extend to cover the openings of the support member 200 disposed in the foldable area 120 when the display panel 100 is folded (see Figs. 3 and 1). 
Regarding claim 20, Jia teaches wherein at least one of the openings 231 comprises an empty space (see Fig. 1). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
	Claim 3 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 3 or (ii) claim 3 is rewritten in independent form to include all of the limitations of its base claim 1.
	Claims 4 and 5 are allowable for depending from the allowable claim 3. 

Independent claim 7 is allowed, because the previously-indicated allowable claim 7 has been rewritten in independent form to include the limitations of the base claim 1 and the intervening claim 6 as stated on page 9 under line item number 4 of the 05-07-21 OA.

Independent claim 11 is allowed, because the previously-indicated allowable claim 11 has been rewritten in independent form to include the limitations of the base claim 1 and the intervening claim 10 as stated on page 9 under line item number 4 of the 05-07-21 OA.
Claims 12 and 13 are allowed, because they depend from the allowed independent claim 11. 

Claim 16 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 16 and intervening claim 14 or (ii) claim 16 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 14.
Claim 18 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 18 and intervening claims 14 and 17 or (ii) claim 18 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claims 14 and 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        11 September 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.